417 So.2d 303 (1982)
Jack L. TERNER, Appellant,
v.
Freda RAND, As Personal Representative of the Estate of Ruth C. Terner, Deceased, Appellee.
No. 81-1433.
District Court of Appeal of Florida, Third District.
July 27, 1982.
Keith, Mack, Lewis & Allison and Gisela Cardonne and Edgar Lewis, Miami, for appellant.
Fine, Jacobson, Block, Klein, Colan & Simon and Theodore Klein and Linda Ann Wells, Miami, for appellee.
Before DANIEL PEARSON and FERGUSON, JJ., and OWEN, WILLIAM C., Jr. (Ret.), Associate Judge.
FERGUSON, Judge.
Owner of a Totten Trust may revoke it by any decisive act of disaffirmance. In Re Totten, 179 N.Y. 112, 71 N.E. 748 (N.Y.Ct.App. 1904). See also Litsey v. First Federal Savings & Loan Association of Tampa, 243 So.2d 239 (Fla.2d DCA 1971) (though Totten Trust may be revoked by any decisive act of disaffirmance, burden on one seeking to prove revocation by oral statements alone is exceedingly heavy). Where owner of trust delivered a document to her attorney which expressly revoked the "in-trust-for" accounts, beneficial interest of third-person was extinguished even though the document was not published in the owner's lifetime. The passbook agreement between the owner and the bank specifying the method for changing title to the accounts is solely for the protection of the bank and is not a limitation upon the owner's power to revoke a Totten Trust by any decisive act of disaffirmance. Jones v. First National Bank of Rome, 142 Ga. App. 18, 234 S.E.2d 794 (1977). As to the remaining issues no reversible error is shown.
Affirmed.